Filed 07/14/20                                                   Case 19-14555                                                                Doc 43




                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF CALIFORNIA
                                                  FRESNO DIVISION
  IN RE: JOSHUA ALLEN NEUFELDT                                           CASE NO: 19-14555-A-13
         MANDY ANNE NEUFELDT
                                                                         CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
                                                                         Chapter: 13
                                                                         ECF Docket Reference No. FW-3
                                                                         Judge: Honorable Jennifer E. Niemann
                                                                         Hearing Location: Dept. A, Courtroom 11, 5th Floor, United
                                                                         States Courthouse, 2500 Tulare St., Fresno, California 93721
                                                                         Hearing Date: August 12, 2020
                                                                         Hearing Time: 3:00 p.m.

 On 7/14/2020, a copy of the following documents, described below,

 INTERIM APPLICATION FOR PAYMENT OF FEES AND EXPENSES PURSUANT TO 11 U.S.C. §331 ECF Docket Reference No.
 FW-3
 NOTICE OF INTERIM APPLICATION FOR PAYMENT OF FEES AND EXPENSES PURSUANT TO 11 U.S.C. §331
 EXHIBITS FOR INTERIM APPLICATION FOR PAYMENT OF FEES AND EXPENSES PURSUANT TO 11 U.S.C. §331




 were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
 to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

 The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
 (s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
 the best of my knowledge, information, and belief.

 DATED: 7/14/2020




                                                                             Jay S. Jump
                                                                             BK Attorney Services, LLC
                                                                             d/b/a certificateofservice.com, for
                                                                             Gabriel J. Waddell
                                                                             Fear Waddell, P.C.
                                                                             7650 N. Palm Avenue, Suite 101
                                                                             Fresno, CA 93711
Filed 07/14/20
  PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIACase   19-14555
                                                      USPS FIRST CLASS MAIL                                      Doc 43
  PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

  OFFICE OF THE UNITED STATES TRUSTEE      MICHAEL H. MEYER                         JOSHUA NEUFELDT
  UNITED STATES COURTHOUSE                 CHAPTER 13 TRUSTEE                       MANDY NEUFELDT
  2500 TULARE STREET STE 1401              PO BOX 28950                             9569 SOUTH PEACH AVENUE
  FRESNO CALIFORNIA 93721-1326             FRESNO CA 93729-8950                     FRESNO CALIFORNIA 93725




  SYNCHRONY BANK
  C/O PRA RECEIVABLES MANAGEMENT LLC
  PO BOX 41021
  NORFOLK VA 23541
